DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
	The drawings are objected to because of the following informalities: a cover is claimed, and appears to be illustrated in Figs. 10A-I, but should be identified in the drawings with a reference numeral and lead line.  The Examiner suggests that a reference number be added to Fig. 10A to indicate the cover, and a parenthetical reference to that figure added in para. [0042].  
	The drawings are additionally objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment including more than one lumen and a pullwire must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	The only embodiment illustrated with more than a single lumen is that of Figs. 8 and 9, and the accompanying disclosure in the specification.  That embodiment, however, does not include a pullwire as required in the combination of at least Claims 2 and 9. The Examiner notes that the specification mentions, but does not illustrate, an embodiment including both a pullwire and more than a single lumen. Thus, the drawings are objected to because the subject matter of at least one claim admits of illustration.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
	Several terms and phrases in the pending claims require interpretation in order to determine their broadest reasonable interpretation consistent with the instant specification.  
	Claims 2 and 6 recite, “plurality of struts circumferentially spaced about the axis forming as a whole an arcuate shape,” and Claim 12 recites, ”a plurality of struts circumferentially spaced about the axis together forming an arcuate shape.”  A “plurality of struts” is, in its broadest construction, two struts.  “Circumferentially spaced about the axis” means that there is a circumferential space between any two of the struts.
	Concerning the term, “forming as a whole an arcuate shape,” the term “arcuate shape” does not specify in which direction or view the “arcuate shape” is to be assessed, and thus broadly covers a shape which can be described with an arc when viewed in any direction.
	Taken together, because the broadest reasonable interpretation of “plurality of struts” reads on two struts, the clauses may be read as, “the . . . [two] struts circumferentially spaced about the axis (Claim 12: together) forming (Claims 2, 6: as a whole) an arcuate shape [when viewed in any direction].”

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 2-11, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2, 6, 10, 15, and 20 recite one or both of, “a degree of inward deflecting” and “a degree of outward deflecting” as a feature of the handle’s struts. As used previously in the claims, however, the word “deflecting” refers to motion of the distal portion of the elongate portion, and the directions “inward” and “outward” are previously used in the claims to refer to a direction of motion of the handle.  Thus, the foregoing clauses mix up the uses of the terms and thus causes confusion as to which structure is modified by the clause.
	The remaining claims are rejected because of their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 12, 14, 15, 17, and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent App. Publ. No. 2007/0135733, by Soukup et al. (“Soukup ‘733”) in view of U.S. Patent No. 5,741,270, granted to Hansen et al. (“Hansen”).
	Soukup ‘733 describes a steerable catheter substantially as claimed by Applicant; see also the annotated version of its Fig. 2, below (“AnnFig”).


	Claim 12: Soukup ‘733 describes a steerable catheter (Fig. 1: 100) comprising a handle (Fig. 2: 200, generally; Fig. 1; para. [0053]) comprising: 
	a proximal end (Fig. 2: near 276), a distal end (Fig. 2: near 268), an axis between the proximal end of the handle and the distal end of the handle (axis not labeled but is interpreted as the longitudinal axis of the handle), an intermediate point between the proximal end of the handle and the distal end of the handle (midpoint pivot near 208/104 in Fig. 3) (see Figs. 2-4b);
	a strut (Fig. 2: strut 214+218) extending away from the axis from the proximal end of the handle to the intermediate point and extending towards the axis from the intermediate point to the distal end of the handle (Fig. 2: strut 218/214, portion of 218 near 276 extends away from the axis to midpoint as defined above, portion 214 extends from midpoint toward axis near 268) (see Figs. 1, 2);
	each of the plurality of struts coupled at the proximal end of the handle (Fig. 2: at pivot near 276) and at the distal end of the handle (Fig. 2: at pivot near 268);
	the handle rotatable at least 360° about the axis during manual inward compression of the handle [para. 0068] (the handle is therefore capable of rotating in free space as claimed, as this is the way the phrase is used in the instant specification; nothing in the claim language requires the 360° rotation to be of the handle relative to, e.g., the elongate member);
	an elongate body (Fig. 1: surrounding portions of wire 120, 124, 122) comprising a proximal portion coupled to the distal end of the handle (Fig. 1: portion surrounding 122) (see also Figs. 7A-C);
	a distal portion including a distal end of the elongate body (Fig. 1: portion surrounding 120), the distal portion comprising a resilient component (102, Fig. 15); and
	a wire (Fig. 1: 102, 104) extending from the proximal end of the handle (Fig. 2: at 208) to the distal end of the elongate body (see Para. [0057], Fig. 15).
	Soukup ‘733 does not, however, describe a plurality of struts, or that the plurality of struts are circumferentially spaced about the axis forming as a whole an arcuate shape (Claim 2).  In this regard, however, strut 214/218 forms an arcuate shape in that an arc can be drawn linking the proximal end of 218, distal end of 214, and the point at which they are joined and hinged together, as roughly indicated in AnnFig above.
	Hansen describes a surgical device which performs an action at a distal end of the device via one or more push-pull wires operated at a proximal handle of the device by the user, and is therefore from the same or a closely analogous art to those of the instant claims and Soukup ‘733. Hansen describes, with reference to Figs. 1-3, a plurality of arcuate struts 202 in a handle 200 of a surgical device, each strut attached to proximal and distal ends of the handle of the device, cooperating with push-pull wire 212, to actuate a working element at the distal end of a catheter (col. 6, lines 48-64).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the handle of Soukup ‘733’s device, such that it included a plurality of struts spaced circumferentially about the handle, as taught by Hansen, as this would allow the user to apply force to the struts with multiple portions of the user's hand, thus allowing the device to be activated by many contact sites of the hand on the handle which could ease usage of the handle for users whose hands may be weak or arthritic, or ease usage if the user’s hand is awkwardly positioned during treatment. Additionally, providing multiple, circumferentially spaced struts on the handle better adapts the device for both left- and right-handed users, particularly when the plane of curvature of the distal tip of the catheter is needs to be fixed relative to the handle because of the particularities of the procedure being performed by the practitioner and the side of the patient the practitioner is located (analogous to making the handle of scissors equally comfortable by both left- and right-handed users).  
	Claim 14: Soukup ‘733’s device is read on by the claim feature, “the wire is configured to extend proximally upon manual inward compression of the handle, and wherein the distal portion of the elongate body is configured to deflect upon manual inward compression of the handle from a straight configuration to a curved configuration.”  At para. [0058], Soukup ‘733 explains:
	In such embodiments, squeezing the first and/or second actuating members relative the first and/or second portions cause the first and second portions to move longitudinally relative to each other, thereby causing a longitudinal force differential between the first and second wires and a resulting articulation in the distal region of the articulator 100.” (emphasis added)

	Claim 15: Soukup ‘733’s device is read on by the claim feature, “wherein a degree of deflecting corresponds to a force applied during the manual inward compression.” At para. [0060], Soukup ‘733 describes the inclusion of a biasing member, e.g., a spring, in the handle 200 to “to bias the actuating members to allow the actuator to maintain a relatively unarticulated position . . . ” or “to a straight position or to a curved position.”  Because the pullwire(s) 102, 104, are mechanically attached to the struts, radially inward compression of the struts results in a corresponding, e.g., reproducible, deflection of the distal end(s) of the pullwire(s), the natural elasticity of which produces a corresponding force by the pullwire(s).  This may be augmented by the further inclusion of springs in the handle 200 ([0060]).
	Claim 17: Soukup ‘733’s device is read on by the claim feature, “wherein the distal portion comprises a resilient component (Fig. 1: 102) on a side of the distal portion.”  (see also Fig. 15)
	Claim 19: Soukup ‘733’s device is read on by the claim feature, “wherein the wire is configured to extend distally upon manual outward decompression of the handle, the distal portion of the elongate body configured to deflect upon manual outward decompression of the handle from a curved configuration to the straight configuration” for the same reason that Claim 14 reads on Soukup ‘733’s device: the claimed outward motion and force feature is merely the opposite of the inward motion and force feature of Claim 14, and naturally flows from the structures and statics of Soukup ‘733’s device’s structures.
	Claim 20: Soukup ‘733’s device is read on by the claim feature, “wherein a degree of deflecting corresponds to a force applied during the manual outward decompression” for the same reason that Claim 15 reads on Soukup ‘733’s device: the claimed outward decompression and force feature is merely the opposite of the inward motion and force feature of Claim 15, and naturally flows from the structures and statics of Soukup ‘733’s device’s structures.
	Claim 21:  Soukup ‘733’s device includes a locking mechanism (Figs. 4A, B: 232, 234, 236) configured to maintain the wire in a proximally retracted configuration.  See also para. [0061]: “Some embodiments of the invention allow a user to lock the distal end of an articulator 100 in a desired position . . . ,” which can thus be a proximally retracted configuration.

	Claims 6, 7, 10, 11, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soukup ‘733 and Hansen as applied to Claim 12 et sqq., above, and further in view of U.S. Patent No. 4,760,848, granted to Hasson (“Hasson”).
	Soukup ‘733 and Hansen together describe a steerable catheter substantially as claimed by Applicant.  See above concerning Claims 12, 14, 15, 17, and 19-21, which recite identical claim limitations.  Soukup ‘733 and Hansen together do not, however, describe a cover over the plurality of struts as recited in Claims 6 and 13.
	Hasson describes a surgical device which performs an action at a distal end of the device via one or more push-pull wires operated at a proximal handle of the device by the user, and is therefore from the same or a closely analogous art to those of the instant application and Soukup ‘733 and Hansen.  Hasson teaches, in a similar medical instrument (Figs. 1-4) with a plurality of struts (Fig. 1, at least two struts 140) used in the same manner as those of Soukup ‘733 and Hansen, that a cover (resilient boot 190) may be provided to cover the struts to confine abdominal gases during laparoscopic and pelviscopic surgery (Fig. 4; col. 7, lines 25-39). 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have modified a Soukup ‘733 / Hansen device to include a cover / boot covering the struts, as taught by Hasson, as Hasson discloses that such a cover prevents gases escaping through the open handle when the device is used during laparoscopic and pelviscopic surgeries.
	Claim 7:  Soukup ‘733’s device includes a resilient component as claimed; see Claim 2, above.
	Claim 10: Soukup ‘733’s device is read on by the claim feature, “wherein the wire is configured to extend distally upon manual outward decompression of the handle, the distal portion of the elongate body configured to deflect upon manual outward decompression of the handle from the curved configuration to the straight configuration;” see Claim 19, above. 
	Claim 11: Soukup ‘733’s device includes a locking mechanism as claimed; see Claim 21, above.

	Claims 2, 3, and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soukup ‘733, Hansen, and Hasson as applied to Claim 6 et sqq., above, and further in view of U.S. Patent No. 6,776,765, granted to Soukup et al. (“Soukup ‘765”).
	Soukup ‘733, Hansen, and Hasson together describe a steerable catheter substantially as claimed by Applicant.  See above concerning Claims 6, 7, 10-15, 17, and 19-21, which recite identical claim limitations.  Soukup ‘733, Hansen, and Hasson together do not, however, describe a second lumen extending from the proximal portion to the distal portion, the second lumen configured to provide a path for an endoluminal device.
	While Soukup ‘733 discloses that the device may be used to deliver different endoluminal devices (para [0050]), Soukup ‘733 does not disclose a second lumen for this purpose. Soukup ‘733 does, however, incorporate by reference Soukup ‘765 (see para. [0074]), at col. 7, lines 3-7 of which Soukup ‘765 discloses that a steerable cannula may be provided with multiple lumens, to accommodate multiple simultaneous actions through the cannula.  
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have modified Soukup ‘733’s device to include a second lumen extending from the proximal portion to the distal portion, as taught by Soukup ‘765, as Soukup ‘733 incorporates by reference the features of Soukup ‘765’s devices and further inclusion of a second lumen would permit multiple simultaneous actions to be performed through the catheter of Soukup ‘733’s device.

	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soukup ‘733, Hansen, Hasson and Soukup ‘765 as applied to Claim 2 et sqq., above, and further in view of U.S. Patent App. Publ. No. 2010/0095969, by Schwartz et al. (“Schwartz”).
	Soukup ‘733, Hansen, and Hasson together describe a steerable catheter substantially as claimed by Applicant.  See above concerning Claim 2.  Soukup ‘733, Hansen, and Hasson together do not, however, describe that the resilient component comprises a shape memory material.
	Schwartz describes a steerable catheter and is therefore from the same or a closely analogous art to those of the instant claims, Soukup ‘733, Hansen, and Hasson. Schwartz describes a catheter 12 (see Figs. 1 -4d) which includes a section 13 formed of an SMA (NiTi; [0071], [0095], [0096]) so that“. . . the articulation section 13 will flex when the trigger 21 is squeezed, and then will return to its original conformation when the trigger 21 is released due to the tendency of the SMA to spring back to a less curved conformation.”
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have modified Soukup ‘733 / Hansen's resilient material by making it from a shape memory material such as nitinol, as taught by Schwartz, as this would ensure extra resiliency to the material for repeated use and more automatic return of the shape of the catheter after forces applied by the pullwire(s) are removed.

	Claims 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soukup ‘733 and Hansen as applied to Claims 6 and 12 et sqq.,  above, and further in view of Soukup ‘765.
	Soukup ‘733 and Hansen together describe a steerable catheter substantially as claimed by Applicant.  See above concerning Claims 6 and 12.  Soukup ‘733 and Hansen together do not, however, describe that the elongate body comprises a second lumen extending from the proximal portion to the distal portion, the second lumen configured to provide a path for an endoluminal device.
	While Soukup ‘733 discloses that the device may be used to deliver different endoluminal devices (para [0050]), Soukup ‘733 does not disclose a second lumen for this purpose. Soukup ‘733 does, however, incorporate by reference Soukup ‘765 (see para. [0074]), at col. 7, lines 3-7 of which Soukup ‘765 discloses that a steerable cannula may be provided with multiple lumens, to accommodate multiple simultaneous actions through the cannula.  
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have modified a Soukup ‘733 / Hansen device to include a second lumen extending from the proximal portion to the distal portion, as taught by Soukup ‘765, as Soukup ‘733 incorporates by reference the features of Soukup ‘765’s devices and further inclusion of a second lumen would permit multiple simultaneous actions to be performed through the catheter of Soukup ‘733’s device.

	Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soukup ‘733 and Hansen as applied to Claims 6 and 12 et sqq.,  above, and further in view of Schwartz.
	Soukup ‘733 and Hansen together describe a steerable catheter substantially as claimed by Applicant.  See above concerning Claims 6 and 12.  Soukup ‘733 and Hansen together do not, however, describe that the resilient component comprises a shape memory material.
	Schwartz describes a steerable catheter and is therefore from the same or a closely analogous art to those of the instant application, Soukup ‘733 and Hansen. Schwartz describes a catheter 12 (see Figs. 1 -4d) which includes a section 13 formed of an SMA (NiTi; [0071], [0095], [0096]) so that“. . . the articulation section 13 will flex when the trigger 21 is squeezed, and then will return to its original conformation when the trigger 21 is released due to the tendency of the SMA to spring back to a less curved conformation.”
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have modified Soukup ‘733 / Hansen's resilient material by making it from a shape memory material such as nitinol, as taught by Schwartz, as this would ensure extra resiliency to the material for repeated use and more automatic return of the shape of the catheter after forces applied by the pullwire(s) are removed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as relating to structures in medical devices similar to those of Applicant’s device.

This is a Continuation of applicant's earlier Application No. 16/724,826.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135.  The examiner can normally be reached on M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/03/2022